Citation Nr: 1002334	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for a neurogenic 
bladder.

4.  Entitlement to service connection for erectile 
dysfunction as secondary to neurogenic bladder and 
medications.

5.  Entitlement to service connection for degenerative joint 
disease of the left knee as secondary to his right knee 
disability.

6.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to July 1959 
and from April 1960 to September 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2006, August 2007 and September 2008 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.  The 
RO denied the Veteran's claims for service connection for 
degenerative joint disease of the right knee, Meniere's 
disease, neurogenic bladder, erectile dysfunction, sinusitis, 
and degenerative joint disease of the left knee.  The RO also 
denied entitlement to a total disability evaluation based 
upon individual unemployability due to service-connected 
disabilities (TDIU).

In October 2009, the Veteran testified at a Board hearing at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  

During the October 2009 hearing, the Veteran indicated that 
he desired to withdraw his claim for service connection for 
sinusitis as due to hay fever.  Also, in a May 2008 
statement, the Veteran indicated that he wished to withdraw 
his claim for an increased rating for posttraumatic stress 
disorder (PTSD).  As the Veteran's statements met the 
requirements for withdrawal of an appeal, the Veteran's claim 
for service connection for sinusitis and his claim for an 
increased rating for PTSD are deemed to have been withdrawn.  
See 38 C.F.R. § 20.204(a),(b) (2009).

The issues of service connection for a neurogenic bladder, 
erectile dysfunction, a left knee disability and entitlement 
to a total disability evaluation based upon individual 
unemployability due to service-connected disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The currently demonstrated degenerative arthritis of the 
right knee is shown as likely as not to be due to an injury 
sustained during the Veteran's military service.  

2.  The currently demonstrated Meniere's disease is shown as 
likely as not to be due to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by degenerative arthritis of the right 
knee is due to an injury that was incurred in service.  38 
U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).  

2.  By extending the benefit of the doubt to the Veteran, 
Meniere's disease was incurred in active military service.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Since the Board is granting the claims for service connection 
a right knee disability and Meniere's disease, the claims are 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  
 
II.  Service Connection laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence. Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

III.  Degenerative Joint Disease of the Right Knee

The Board has reviewed the Veteran's service medical records 
and observes that he was first treated for a right knee 
injury in June 1959.  He reported that he fell on his right 
knee one year earlier and had pain and swelling over the 
patella since then.  The physician noted prominence of the 
patella.  In September 1961, the Veteran reported that he 
fell on his right knee while skating a few days earlier.  The 
Veteran reported pain under patella with increased fluid.  
The following day, during an orthopedic consultation, he 
reported that he had fallen on his right knee two years 
earlier when he fell on a blacktop near his home.  The 
examiner found no effusion but tenderness over the lateral 
edge of the knee.  He was diagnosed with contusion of the 
right patella (old nonunion or more likely bipartite 
patella).  A September 1961 x-ray report of the Veteran's 
right knee showed bipartite patella with no bony pathology 
identified. 

Subsequent to service, the Veteran complained of knee pain in 
March 1992.  An x-ray report noted osteoarthritic changes in 
the right knee and that the right patella was bipartite.  In 
February 1994, the Veteran reported right knee complaints for 
the last two years.  The Veteran was told that he sustained 
what he was told was a fracture of the patella during brace 
wear.  An x-ray report showed degenerative changes that 
appear to be the medial compartment with posterior osteophyte 
on the tibia.  There was suspected bipartite patella.  The 
Veteran underwent right knee arthroscopy in March 1994.  It 
showed a medial meniscus tear and all included a vertical 
longitudinal with a horizontal cleavage tear with 
degenerative phenomenon of the posterior horn.  The Veteran 
also underwent debridement of a patellofemoral defect.  

In May 2001, the Veteran noted that he fell in 1983 from 
scaffolding into a pile of bricks and was treated with knee 
brace and then fell with the brace on and fractured the 
patella.  He underwent right knee arthroscopy in 1996 with 
good results until recently.  In March 2007, the Veteran was 
diagnosed with bilateral patellofemoral syndrome and 
chrondromalacia.

During the October 2009 Board hearing, the Veteran testified 
that he did 27 parachute jumps during service and had some 
bad landings.

The Veteran was afforded a VA examination in June 2006.  The 
examiner diagnosed the Veteran with right knee osteoarthritis 
and bipartite patella.  The examiner opined that his current 
condition was less likely than not related to his to his 
right knee injury in service.  The examiner noted that a 
service treatment record notes that the Veteran had injured 
his knee two years earlier.  The examiner concluded that this 
happened before service since there were no service treatment 
records showing treatment for a knee injury before that time.  
The examiner also noted that the Veteran had fallen and 
injured his knee in 1983.   The examiner stated that the 
right knee arthroscopy revealed posteromedial meniscus tear 
that most likely is degenerative judging from the multiplane 
tears and of the meniscus.  The examiner stated that it 
usually takes many years to form a osteophyte.  He also noted 
that there was significant erosion of the patellofemoral 
joint with marked undermining of the adjacent articular 
cartilage.  This defect can be attributed to a blunt trauma 
to the patella that injured the femoral articular cartilage.  
The examiner did not say which blunt trauma may have caused 
the Veteran's current condition, but he seems to suggest that 
the falls outside of service caused his current condition.

A positive nexus opinion was provided by Dr. B., a private 
physician.  The physician reviewed the Veteran's medical 
records, including his service treatment records.  Dr. B. 
opined that the Veteran's right knee condition was likely 
caused by his service time injury to his right knee joint.  
He explained that the Veteran entered the military fit for 
duty.  He had a serious fall on his right knee in service 
which required medical care.  An osteophyte was found on x-
ray in 2006 which can form in a few months to many years, 
which is not inconsistent with an injury in service as it was 
also noticed in the 1994 arthroscope.  The examiner noted 
that the Veteran had continued swelling in service and had 
his knee aspired 10 times during the 1970's, as reported by 
the Veteran.  Dr. B. stated that it is well known that 
injuries to joints early in life lead to advanced 
degenerative arthritis due to ligament laxity.  Dr. B. noted 
that the Veteran's discharge examination would be falsely 
negative for the Veteran's type of internal knee damage since 
early on it was only identified on arthroscope.  The positive 
arthroscope clearly showed injuries.  Dr. B. also noted that 
the VA examiner stated that the Veteran's current condition 
is known to happen with a fall on the knee with direct force 
applied to the patella.  The VA examiner seemed to suggest 
that his fall occurred outside of service and Dr. B. argued 
that the VA examiner did not consider the Veteran's fall in 
service.  Dr. B. supported his opinion with medical articles 
and concluded that the Veteran's service time injury and post 
service injury both likely contributed significantly to his 
current right knee problems and that his current condition is 
likely due to his service falls.   

Several considerations must be addressed with regard to the 
weighing of evidence in a service connection case.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a Veteran's medical history, as 
contained in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Here, the Veteran was treated twice for right knee injuries 
in service.  There are no medical records documenting that he 
was treated for any right knee condition following service 
until 1992, almost thirty years after service.  Despite this, 
the Veteran and his wife both have testified that the Veteran 
received treatment for his right knee in the 1970's and that 
the Veteran's knee was swollen in the late 1960's following 
service.  The Veteran explained that he was unable to obtain 
his treatment records following service because the physician 
had died.

The Veteran and his wife's lay opinion do constitute 
competent evidence and provide probative information.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).  

In the June 2006 VA examination report, the VA examiner noted 
that, the Veteran's condition was likely due to a fall, but 
he seems to suggest that the Veteran only fell before service 
and after service.  He opined that it was less likely than 
not that the Veteran's knee condition was due to his military 
service.  

In October 2006, a private physician provided a favorable 
opinion in support of the Veteran's claim and stated that his 
service fall and post service falls both contribute to his 
current condition and that his current condition is likely 
due to his service fall.  

Both the VA examiner and the private physician reviewed the 
Veteran's medical records, including his service treatment 
records.  They also provided rationales for their opinions.  
The private physician also provided a medical article to 
support his opinion. 

For these reasons, the Board finds the record to be in 
relative equipoise in showing as likely as not that the 
Veteran's current right knee disability was due to the injury 
suffered while on active duty.  

By resolving all reasonable doubt in the Veteran's favor, 
service connection for degenerative arthritis of the right 
knee is warranted.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine is applicable 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

IV.  Meniere's disease

The Veteran claims that his Meniere's disease is related to 
his military service.  

A review of the Veteran's service treatment records show that 
the Veteran complained of having a dizzy spells in June 1959.  
The physician stated that it could be due to a possible onset 
of an upper respiratory infection.  In a September 1960 
report of medical history, the Veteran reported having dizzy 
spells.  In 1962, impacted ear wax was removed and there were 
no complaints of dizziness.

Subsequent to service, the Veteran reported having dizzy 
spells in a May 1980 private treatment record.  He stated 
that he becomes nauseated but that he did not vomit.  In 
January 1984, the Veteran complained of vertigo and having 
sinus congestion.  He was given medication for his dizzy 
spells.  

Over the years, the Veteran has reported various dates of 
when his vertigo began.  
In an August 2004 private treatment record, the Veteran 
reported that he had vertigo for ten years.  He noted that it 
comes and goes and happens especially when he gets congested.  
In a September 2004 private treatment record, the Veteran 
reported that he had vertigo since 1985.

The cause of his dizziness was questioned in an October 2006 
VA treatment record.  The physician noted that the Veteran 
has significant cervical spine issues.  His neck was tender 
and he had very limited range of motion.  The physician noted 
that this tends to increase the likelihood that cervical 
vertigo may also play a role in his dizziness and make it 
difficult to distinguish between a Meniere's event and a 
chronic neck pain.  

The Veteran also submitted treatment records showing 
complaints of dizziness dated in September 2004, October 
2004, October 2005, April 2006, July 2006, and April 2007.

In January 2008, the Veteran was afforded an audiological VA 
examination.  The VA audiologist diagnosed the Veteran with 
mild to severe sensorineural hearing loss in the right ear 
and a mild to profound sensorineural hearing loss in the left 
with a constant bilateral tinnitus.  The examiner stated that 
the cause of Meniere's disease is unknown, however, there are 
high risk factors such as hay fever and head and ear trauma.  
The Veteran reports having hay fever while in the military.  
The examiner also stated that head and ear trauma, which the 
Veteran experienced while in the military, could have 
initiated or triggered the symptoms of Meniere's disease.  

Also in January 2008, the Veteran was afforded a VA 
examination for ear disease by a nurse practitioner.  The 
Veteran was officially diagnosed with Meniere's disease two 
years earlier.  The Veteran reported first experiencing 
vertigo in 1980 when he sat up in bed and kept falling over.  
The examiner opined that the Veteran's current disease is not 
caused by or a result of the Veteran's military service.  The 
examiner explained that the Veteran only experienced one 
episode of dizziness while in the military which did not 
include nausea or vomiting.  The examiner noted that the 
Veteran was treated for an urinary tract infection.  There 
were no indications or any complaints or symptoms of 
Meniere's while in the military.  His first complaint of 
dizziness was not until the 1980's, and he was not diagnosed 
with this condition and placed on medication until 2005.  
Therefore, there is no chronicity of disease since the one 
episode of dizziness while in the military.  The examiner 
further noted that the cause of Meniere's disease is unknown 
and the pathophysiology is poorly understood.  The attacks 
are associated with nausea and vomiting.

In support of his claim, the Veteran submitted a favorable 
opinion provided by an private audiologist in January 2008  
After reviewing the Veteran's service treatment records, the 
audiologist opined that the Veteran's Meniere's disease is 
related to an injury, disease or event occurring during the 
Veteran's military service.  The audiologist explained that 
the Veteran was diagnosed with Meniere's disease with 
symptoms dating back to service and that he complained of 
dizziness in September 1960.

Evidence favorable to the Veteran's claim include records 
showing that the Veteran had an episode of dizziness during 
service, a VA audiologist opinion that head and ear trauma 
which the Veteran experienced while in the military could 
have initiated or triggered the symptoms of Meniere's disease 
and a private audiologist opinion that the Veteran's 
Meniere's disease was related to the Veteran's military 
service.  Also, the Veteran and his wife have provided 
testimony that the Veteran experienced motion sickness when 
traveling.

Evidence against the Veteran's claim includes the lack of 
treatment for Meniere's disease for several years after 
service and an opinion by a VA nurse practitioner that 
Veteran's current disease is not caused by or a result of the 
Veteran's military service.  

The audiologists and the VA examiners were able to review the 
Veteran's treatment records and each audiologist or examiner 
provided a rational for her opinion.  The Veteran was also 
examined during both January 2008 VA examinations.  It is 
unclear from the record as to whether the Veteran was 
examined by the private audiologist in January 2008.  

For these reasons, the Board finds the record to be in 
relative equipoise in showing as likely as not that the 
Veteran's current Meniere's disease began during his active 
military service.    

By resolving all reasonable doubt in the Veteran's favor, 
service connection for Meniere's disease is warranted.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine is applicable 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative arthritis of the right 
knee is granted.  

Service connection for Meniere's disease is granted.


REMAND

The Veteran claims that his left knee disability is secondary 
to his right knee disability.  Under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  The evidence shows that the Veteran has bilateral 
patellofemoral syndrome and chrondromalacia of his knees.  
The Veteran's wife provided a statement testifying that the 
Veteran had pain in his knees following service which 
required him to change his job.  An examination is needed to 
determine the whether any current left knee disability is 
related to the Veteran's military service or to his service-
connected right knee condition.     

The Veteran claims that he had symptoms of his neurogenic 
bladder in service.  An August 1963 report of medical history 
completed at the time of the Veteran's discharge noted that 
he had an infection of the bladder in 1962 with frequent 
urination, sequelae at present.  The July 2008 examiner 
opined that the Veteran's neurogenic bladder was not caused 
by his urinary tract infection in service.  The examiner did 
not provide an opinion as to whether it is at least as likely 
as not that the symptoms shown in service represent the onset 
of the currently claimed neurogenic bladder.  The examiner 
also did not comment on the 1963 report of medical history 
which noted "frequent urination-sequelae at present".  For 
these reasons, the Board finds that another opinion should be 
obtained before adjudication of the claim.

As the Veteran claims that his erectile dysfunction is due to 
his neurogenic bladder condition, the Board finds that the 
claims are inextricably intertwined and a Board decision on 
the claim for entitlement to service connection erectile 
dysfunction at this time would be premature.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).

The determination of the above remanded issues of neurogenic 
bladder, erectile dysfunction, and a left knee disability 
could substantially affect the Veteran's claim of entitlement 
to TDIU.  See Harris, 1 Vet. App. at 183 (1991).  As such, 
the Board will not take action on the TDIU claim until the 
development described below is completed.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of any currently 
present left knee disability.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
left knee disability.  For the diagnosed 
disorder, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
disorder: (1) is etiologically related to 
the Veteran's military service, or (2) 
was caused or permanently worsened by his 
service-connected right knee disability.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The July 2008 examiner who conducted 
the genitourinary examination should be 
contacted and asked to provide an opinion 
as to whether it is at least as likely as 
not that the symptoms shown in the 
service treatment records represent the 
onset of the currently claimed neurogenic 
bladder.  The examiner should comment on 
the 1963 report of medical history which 
noted "frequent urination-sequelae at 
present".  

The examiner should then provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
erectile dysfunction was caused or 
permanently worsened by his neurogenic 
bladder or a service-connected 
disability.

The Veteran's claims file must be made 
available to the examiner, and the 
examiner must review the entire claims 
file before providing an opinion.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After the above development, the 
claims for service connection for a left 
knee disability, neurogenic bladder and 
erectile dysfunction should be 
readjudicated.

4.  After the claims are readjudicated, 
the Veteran should be afforded a VA 
examination, with an appropriate medical 
doctor, to determine the effect of his 
service-connected disabilities on his 
ability to secure and follow a 
substantially gainful occupation.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner is requested to provide an 
opinion as to whether the Veteran's 
service-connected disabilities in and of 
themselves preclude him from securing and 
following a substantially gainful 
occupation.  In reaching this opinion, 
the examiner is reminded that nonservice-
connected disabilities, as well as the 
Veteran's age, are not factors for 
consideration.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the Veteran's claim of 
entitlement to TDIU should be 
readjudicated, to include consideration 
of the provisions of 38 C.F.R. § 4.16(b).  
If the determination remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


